Citation Nr: 0637943	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  02-18 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
including as secondary to asbestos exposure.

2.  Entitlement to service connection for skin conditions, 
including as secondary to asbestos exposure.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to an initial evaluation greater than 10 
percent for bilateral pes planus.

5.  Entitlement to an initial compensable evaluation for 
residuals of a left foot fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to August 
1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in June 2003.  A transcript of the hearing has been 
made and is associated with the claims file

These claims were before the Board previously, in February 
2004, when the claim for service connection for granuloma of 
the right lung, including as secondary to asbestosis 
exposure, was denied.  The remaining claims were remanded for 
further development, to include obtaining VA and non VA 
treatment records, and to accord the veteran further VA 
examination.  The requested development having been 
completed, the claims are now again before the Board.

The issue of entitlement to service connection for a 
bilateral knee disability addressed in the REMAND portion of 
the decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The medical evidence does not establish that the veteran 
manifests prostate cancer that is the etiological result of 
active service.

2.  The medical evidence does not establish that the veteran 
manifests a skin condition that is the etiological result of 
active service.

3.  The service-connected bilateral pes planus is manifested 
by objective evidence of deformity in the 5th toe, calcaneal 
spur, and degenerative changes contributing to bilateral 
plantar fasciitis resulting in pain, pain on use, an unsteady 
and slow gait, and decreased muscle strength.

4.  The service connected residuals of left foot fracture are 
asymptomatic.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred as the result of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Skin conditions, including actinic keratosis and squamous 
cell cancer were not incurred as the result of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

3.  The criteria for an initial evaluation of 30 percent, and 
no greater, for bilateral pes planus has been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005; 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).

4.  The criteria for an initial compensable evaluation for 
the residuals of left foot fracture has not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005; 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In the present case, pre-adjudication VCAA notice was 
provided to the veteran by letter dated in October 2001.  The 
notice informed the veteran of the type of evidence needed to 
substantiate the claim for service connection, namely, 
evidence of an injury, disease, or event causing disease or 
injury during active service; evidence of current disability; 
and evidence of a nexus, or etiological link, between the 
current disability and injury, disease, or event causing 
injury or disease during active service.  Concerning the 
claims for higher initial evaluations, the Board notes that 
these are "downstream" issues, as the original claims were 
for service connection.  Notwithstanding, the RO provided a 
VCAA letter concerning the issues of service connection and 
increased evaluations in February 2004.  The notice informed 
the veteran of the type of evidence needed to substantiate 
the claim for increased evaluation, namely, evidence that the 
disability had worsened in severity.  The veteran was 
informed that VA would obtain service records, VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  Additional notice was provided in 
April 2005.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on four of the five elements of a service connection claim). 

Concerning notice of the remaining element, the establishment 
an effective date, the Board observes that by in this 
decision, the Board is granting the claim for an increased 
initial evaluation for the bilateral pes planus, but is 
denying the other claims.  The RO will provide notice of the 
laws and regulations concerning the establishment of 
effective dates prior to effectuating the increase herein 
granted.  Moreover, the Board observes that the veteran may 
appeal the effective date assigned if he disagrees with it.  
Hence, the Board finds no prejudice to the veteran in 
proceeding with this claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The actions of the RO described above provided the veteran a 
meaningful opportunity to participate effectively in the 
processing of the claim and to submit additional argument and 
evidence, which he did, and to address the issues at a 
hearing, which he also did.  For these reasons, any 
procedural defect caused by the timing of the notice was 
cured and the veteran has not been prejudice by any defect in 
the VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d. 1328 (2006) (Fed. 
Cir. Apr. 5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and private medical 
records, and afforded the veteran VA examinations.

As the veteran has not identified additional records, 
pertinent to the claim, which have not been obtained or 
sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

Service Connection

The veteran contends that his prostate cancer and skin 
conditions are the result of his active service and, 
specifically, exposure to asbestos that he testified he 
incurred as a mechanic working on brakes and clutches during 
active service.  After review of the evidence, the Board 
finds that the medical evidence does not support his claims.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran's report of separation reflects that his military 
occupational specialty (MOS) was as a truck driver.  He 
testified and stated that he worked as a mechanic during 
active service, and that he worked on brakes and clutches, 
where he believes he was exposed to the asbestos he argues 
has caused his prostate cancer and skin conditions.  Service 
medical records appear to have been lost in the 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis.  
However, the veteran's reports of medical history and 
examination at discharge from active service are of record 
and reflect that the veteran exhibited an appendectomy scar, 
loss of the right and left thumbs and left forefinger, but no 
diagnoses, abnormalities, defects, or other findings 
concerning the genito-urinary system, including the prostate, 
or the skin.  Surgeon General's Office abstracts were located 
and show that the veteran was hospitalized and treated for 
the mumps.  There is nothing further.

VA and non-VA records reflects treatment for prostate cancer 
diagnosed in 2000 and various skin conditions, including 
basal cell and squamous cell carcinoma first shown in the 
medical records as detected in 2000, and other skin 
conditions, including onychomycosis, tinea corporis, actinic 
keratosis, folliculitis, and what is described as nevi 
lesions first appearing in 1993.

Concerning exposure to asbestos, the Board observes there is 
no official documentation of record that the veteran was 
exposed to asbestos during his active service.  Moreover, an 
August 2002 VA examination report for respiratory disorders 
reflects an opinion that the veteran did not exhibit evidence 
of asbestosis such as pleural plaques, pleural thickening, 
calcifications, or interstitial changes per high resolution 
computed tomography (CT) scan.  The examiner specifically 
found no evidence of asbestosis on examination or in review 
of the claims file.  

Notwithstanding, the Board, in February 2004, requested that 
VA examination be conducted to determine the nature, extent, 
and etiology of the claimed prostate cancer and skin 
conditions, including whether such conditions, if manifest, 
were the etiological result of exposure to asbestos.  The 
resultant May 2005 VA examination report is of record.  The 
examiner stated, specifically, that the veteran's claims file 
had been reviewed.  The examiner noted the veteran's claims 
of in service and post-service history of exposure to 
asbestos.  The veteran reported exposure during active 
service as a mechanic handling brake shoes and clutches.  
After service, the veteran reported, he worked for 32-1/2 
years as a mechanic and in the parts department of a trucking 
company, where he again handled brake pads and clutches.  The 
examiner diagnosed adenocarcinoma of the prostate, free of 
complications presently, and actinic keratosis and squamous 
cell cancer.  Concerning the etiology of these conditions, 
the examiner opined that the veteran's prostate cancer and 
skin disorders are not as least as likely related to 
inservice asbestos exposure, or to any other aspect of the 
veteran's active service.  In making this opinion, the 
examiner acknowledged that the veteran worked with brake pads 
as an auto mechanic both prior to and following active 
service, but, citing to medical authority as well as his 
review of the claims file, maintained that the prostate 
cancer was not related to asbestos exposure or any other 
incident of active service.  Similarly citing his review of 
the claims file and medical authority, the examiner 
maintained that the diagnosed skin cancer was the result of 
exposure to sun, and neither the skin cancer nor the other 
manifested skin conditions were, in the examiner's opinion, 
the result of exposure to asbestos or any other incident of 
active service.  

The Board notes that prostate cancer was not diagnosed until 
2000, and the earliest evidence of treatment for a skin 
disability is in 1993-approximately 48 and 41 years, 
respectively, following the veteran's discharge from active 
service.

As the examination was conducted with full review of the 
claims file, to include available service medical records, 
and VA and non-VA treatment records, the Board accords the VA 
examination probative weight.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Black v. Brown, 5 Vet. App. 177, 180 (1995); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  

Absent evidence of an etiological link between the diagnosed 
prostate cancer and skin conditions, and the veteran's active 
service, service connection cannot be granted.  

Where as here, the determinative issue involves a medical 
diagnosis, competent medical evidence is required to support 
the claim.  The veteran, as a layperson, is not competent to 
offer an opinion as to an etiological link between current 
diagnosis and active service, consequently his statements and 
testimony to the extent that his diagnosed prostate cancer 
and skin conditions are the result of his active service 
cannot constitute medical evidence.  Espiritu, v. Derwinski, 
2 Vet. App. 492 (1992) and Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

As the Board may consider only independent medical evidence 
to support its finding, as there is no medical evidence 
establishing that the diagnosed prostate cancer and skin 
conditions are etiologically related to the veteran's active 
service, the preponderance of the evidence is against the 
claim for service connection for prostate cancer and skin 
conditions, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).  The claims are 
denied.

Higher Initial Evaluations

The veteran also seeks higher initial evaluations for his 
service connected bilateral pes planus and residuals of left 
foot fracture.  After review of the evidence, the Board finds 
that the evidence supports an initial grant of 30 percent, 
and no greater, for the service connected bilateral pes 
planus.  The evidence, however, does not support the claim 
for a higher initial evaluation for residuals of a left foot 
fracture.

Service connection for bilateral pes planus and residuals of 
a left ankle fracture was granted in an April 2002 rating 
decision.  The conditions were evaluated as noncompensable, 
effective June 21, 2001.  The veteran appealed the 
evaluations assigned.  In a September 2002 rating decision, 
the RO increased the evaluation assigned the bilateral pes 
planus to 10 percent, effective June 21, 2001, which was the 
date service connected was effectuated.  As this increased 
rating does not constitute a full grant of all benefits 
possible, and as the veteran has not withdrawn his claim, the 
issue remains pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The 10 percent evaluation assigned the bilateral pes planus 
and the noncompensable evaluation assigned the residuals of 
left foot fracture have been confirmed and continued to the 
present. 

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule). The 
ratings are based on the average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. In determining 
the disability evaluation, VA must acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and explain 
the reasons and bases used to support its conclusion. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination. 38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Bilateral Pes Planus

The bilateral pes planus has been evaluated under Diagnostic 
Code 5276, which affords a 10 percent evaluation for 
bilateral or unilateral moderate symptoms characterized by 
weight bearing line over or medial to great toe, inward 
bowing of the tendo-Achilles, pain on manipulation and use of 
the feet.  A 30 percent evaluation is afforded for bilateral 
severe symptoms characterized by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
afforded for bilateral pronounced symptoms characterized by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276.

VA and non VA records show complaints of an treatment for 
foot problems, including a diabetic, insensate foot.  
However, these records also show underlying orthopedic 
concerns, such as deformity of the 5th toe and pes planus.

VA examination was conducted in August 2002, at which time 
the veteran was observed to walk with a normal gait pattern 
and to be able to heel and toe walk, but with moderate to 
severe discomfort, especially under the right foot and dorsum 
of both feet.  He was able to balance on each foot, and could 
squat and rise again without losing balance but with 
discomfort on the left.  The examiner noted marked pes planus 
on the left and mild loss of plantar arch on the right.  The 
examiner noted that the veteran evidenced marked discomfort 
on palpation of the dorsum of the feet, anterior to the ankle 
joint and left worse than right, and that the talonavicular 
bones were more prominent on both feet, worse ton the left, 
and tended to fall medially on weightbearing.  Range of 
motion was normal and no plantar calluses or warts were 
found.  Hallux valgus was present at 18 degrees on the left 
and 15 degrees on the right.  Marked swelling of the left 
ankle was noted medially above the medial malleolus.  Muscle 
strength was normal, and peripheral pulses and sensory 
function were intact.

The examiner indicated that DeLuca provisions could not be 
clearly delineated with any medical certainty.  However, it 
was clear that the veteran had severe pain upon 
weightbearing, resulting in limitations in ambulation, marked 
tenderness and swilling, and obvious loss of endurance and 
range of motion in eversion.  The examiner further noted 
displacement of the ankle bones while weightbearing.  
However, extent of additional impairment due to pain fatigue, 
weakness, or loss of endurance could not be determined.  The 
veteran was not using any arch supports or orthosis, and 
required no assistive devices to walk.  The examiner 
diagnosed bilateral pes planus, left worse than right, and 
residuals of fracture to the left foot, by history.  Results 
of X-rays taken in conjunction with the examination revealed 
grossly normal metacarpal phalangeal (MP) and interphalangeal 
(IP) joints normal with moderate to marked bunion formation, 
affecting the first MP joint bilaterally.  A plantar spur was 
detected on the right side with mild suggestion of pes 
planus, especially on the left.  

Further examination was conducted in May 2005, at which time 
the examiner observed the veteran to exhibit difficulty 
tapping his feet, standing on one leg, and squatting.  He 
walked slowly with a cane.  The examiner observed the veteran 
to manifest decreased arches and increased eversion, 
bilaterally, and to be unsteady enough to be unable to 
perform gait maneuvers.  No evidence of callosities, 
hammertoes, or skin breakdown was found.  Strength was 
decreased to 2 of 5, bilaterally.  Range of motion was 
limited, but range of motion and joint function was not found 
to be additional limited following repetitive use.

The examiner opined that the veteran exhibited a 25 percent 
additional loss of range of motion due to pain and ankles 
during flare-ups.  Results of X-rays were reported to show 
degenerative disease changes and old traumatic changes in the 
tibio-fibular joint of the right foot and ankle, mild 
degenerative joint disease in the left foot and ankle with 
bilateral calcaneal spur and degenerative joint changes 
contributing to bilateral plantar fasciitis.  With regard to 
the residuals of fracture in the left foot, the examiner 
remarked that X-ray reflected negative findings for fracture 
residuals in the left foot.  The examiner diagnosed bilateral 
pes planus of moderately severe severity and bilateral 
plantar fasciitis, and referred to a podiatry consult.

The consult, dated in the same month, reflects findings of 
palpable pedal pulses bilaterally with some edema and normal 
skin texture and color.  Medial arches were decreased, 
bilaterally, worse on the left, decreased strength at 2 of 5, 
bilaterally, decreased dorsiflexion, plantar flexion, and 
inversion, bilaterally, and increased eversion, especially on 
weightbearing.  No pain was found on range of motion of the 
ankle and pedal joints.  But gait analysis revealed slow 
ambulation with a cane.  Pain was present in the medial-
plantar aspect of the heels an arches, and the medial aspect 
of the ankles.  The examiner assessed a history of left foot 
fracture, and pes planus contributing to chronic plantar 
fasciitis and pain in the bilateral ankles.  X-ray results 
revealed calcaneal spurring and mild degenerative arthritis 
changes of the ankles.  Orthopedic shoes and custom molded 
orthotics were recommended.  

After review of the record, and in consideration of the 
benefit of the doubt, the Board finds that the service-
connected bilateral pes planus meets the criteria for a 30 
percent evaluation.

A higher, 50 percent, evaluation could be warranted for 
pronounced symptomatology, as identified above.  However, the 
medical evidence does not show that the required 
manifestations are present.  First, the medical evidence does 
not reflect that the disability picture concerning his pes 
planus is characterized by pronation that is marked, spasming 
of the tendo Achilles on manipulation, or a condition 
unimproved by orthopedic shoes or appliances.  Rather, the 
medical evidence shows no pain upon manipulation of the 
Achilles tendon in May 2005 and no displacement of the 
Achilles tendon in August 2002.  He has not been observed to 
evidence calluses or tenderness that has been described as 
extreme.  Finally, the podiatrist in May 2005 recommended 
orthopedic shoes and inserts, and the veteran said that these 
things were prescribed December 2005.  However, the medical 
evidence does not show that their use has been ineffective, 
although the veteran complains of increased pain in using 
them.

Thus, while the Board finds that the disability picture 
concerning the veteran's service-connected bilateral pes 
planus meets the criteria for a 30 percent evaluation, with 
consideration of 38 U.S.C.A. § 3.102 and 4.7, the Board finds 
that it does not meet the criteria for a higher, 50 percent 
evaluation.

Other evaluations are afforded for foot disabilities under 
Diagnostic Codes 5277 through 5284, including weak foot, 
hallux valgus and hallux rigidis, hammer toes, malunion of 
the tarsal and metatarsal bones, and residuals of foot 
injuries.  However, review of Diagnostic Code 5276 reveals 
that such manifestations are already contemplated in the 
criteria concerning pes planus, i.e., deformity, pain and 
weakness including on use, swelling and spasm.  Accordingly, 
evaluation for such functional impairment under these 
diagnostic codes that has already considered in the 
evaluation awarded under Diagnostic Code 5276 is 
impermissible under  38 C.F.R. § 4.14 (2006).

After review of the medical evidence, the Board finds that 
the evidence supports an initial evaluation of 30 percent, 
and no greater, for the service connected bilateral pes 
planus.



Residuals of Left Foot Fracture

The residuals of left foot fracture have been evaluated under 
Diagnostic Code 5284, which contemplates a 10 percent 
evaluation for moderate symptoms of foot injury, a 20 percent 
evaluation for symptoms that are moderately severe, and a 30 
percent evaluation for symptoms that are severe.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284. 

The medical findings concerning the residuals of the left 
foot fracture have been described, fully, above, in the 
discussion of the medical findings concerning the bilateral 
pes planus.  In summary, while the veteran has been diagnosed 
with residuals of a left foot fracture, findings concerning 
the residuals of this disability have been described as 
negative.  

The VA examination conducted in August 2002 diagnosed 
residuals of left foot fracture, by history, but did not 
enumerate or describe these residuals.  Further examination 
was requested in the February 2004 remand, in part to 
identify these residuals so that they could be evaluated.  
The resulting, May 2005 VA examination, found no residuals by 
X-ray, of any fracture residuals in the left foot.  The 
podiatry consult noted a history of fracture of the left 
foot, but identified no residuals attributable to this 
condition.

As the medical evidence, including clinical findings, 
presents no findings that are attributed to the residuals of 
left foot fracture there are no residuals to evaluate and the 
disability is found to be asymptomatic.

The Board stresses that matters of medical diagnosis and 
medical etiology must be addressed by trained medical 
personnel.  Espiritu, v. Derwinski, 2 Vet. App. 492 (1992) 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In the 
present case, the medical evidence simply does not establish 
that the veteran's service-connected residuals of left ankle 
fracture are symptomatic.  In sum, a preponderance of the 
competent evidence is against a finding that a compensable 
rating is warranted for the service connected residuals of 
left foot fracture.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the- doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

Summary

In evaluating the veteran's service-connected pes planus and 
residuals of left foot fracture, the Board considered the 
disabling effects of pain, as indicated in the above 
discussions.  See DeLuca, supra.  The veteran's complaints of 
pain and weakness were considered in the level of impairment 
and loss of function attributed to his bilateral pes planus 
and residuals of left foot fracture. The Board notes that 
these manifestations are credited to provide the evaluation 
herein granted for his bilateral pes planus.  VAOPGCPREC 36-
97 (December 12, 1997).

In considering both the claims for higher increased 
evaluations for the service-connected bilateral pes planus 
and residuals of left foot fracture, the Board has considered 
whether "staged ratings" or separate ratings for separate 
periods of time may be assigned.  However, the Board finds 
that the medical evidence does not support the assignment of 
"staged ratings" in the present case for either disability.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual in the case of either 
the service-connected bilateral pes planus, or the service 
connected residuals of left foot fracture. 


ORDER

Service connection for prostate cancer, including as 
secondary to asbestos exposure, is denied.

Service connection for skin conditions, including as 
secondary to asbestos exposure, is denied.
Entitlement to an initial evaluation of 30 percent, and no 
greater, is granted for bilateral pes planus, subject to the 
laws and regulations governing the award of monetary 
benefits.

Entitlement to an initial compensable evaluation for the 
residuals of left foot fracture is denied.


REMAND

The veteran further seeks entitlement to service connection 
for a bilateral knee disability.  The Board notes that the 
February 2004 Remand requested further examination of the 
bilateral knee condition, and a medical opinion as to its 
etiology.  Unfortunately, the medical opinion provided 
concerned the claimed prostate cancer and skin conditions and 
did not mention the bilateral knee disability.  Regrettably, 
the Board finds that it must again remand this issue to 
obtain the required medical opinion.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the May 2005 VA examination to 
the examiner who conducted it.  If the 
examiner is not available or the RO feels 
another examination would be appropriate, 
make arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of the 
claimed bilateral knee disabilities. All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, and a copy 
of this remand, must be sent to the 
examiner(s) for review.  The examiner(s) 
should summarize the medical history, 
including the onset and course of the 
claimed bilateral knee disabilities; 
describe any current symptoms and 
manifestations attributed to the claimed 
bilateral knee disabilities; and provide 
diagnoses for any and all bilateral knee 
pathology.

The examiner(s) are thereafter requested 
to provide the following opinion:

Is it as likely as not that any 
bilateral knee disabilities are the 
result of active service, or any 
incident therein? or,

In the alternative, is it as likely 
as not that any bilateral knee 
disabilities had their onset during 
the veteran's active service?

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for bilateral knee disabilities, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remands adverse to the veteran, furnish 
him with a SSOC and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


